IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

V. ) I.D. Nos. 1710002527

) 1711005813
DARIUS DENNIS, )
)
Defendant. )

Submitted: June l3, 2018
Decided: July 5, 2018

Upon Defendant’s Motion to File 0ut of T ime
DENIED

O_RIM

Upon consideration of the motion to file out of time filed by Defendant Darius
Dennis (“Defendant”); the opposition thereto filed by the State; the Superior Court
Rules of Criminal Procedure; the facts, arguments, and legal authorities set forth by
the parties; and the entire record in this case, the Court hereby finds as follows:

l. On October l6, 2017, Defendant Was indicted, along With several other
co-defendants, on a charge of Gang Participation. On December 18, 2017,
Defendant Was re-indicted on three counts in a 25 count, multiple defendant
indictment Defendant is charged With Gang Participation, Drug Dealing, and

Aggravated Possession.

2. As of this date, only three defendants remain in this case: Deja Warner,
Damon Owens, and Defendant.l On the charge of Gang Participation, Defendant is
indicted together with Defendants Warner and Owens. Defendant is individually
indicted on the charges of Drug Dealing and Aggravated Possession.

3. The Court issued a scheduling order in this case on February 22, 2018.
The scheduling order set May l, 2018 as the motions deadline for all defendants

4. On June 4, 2018, Counsel for Defendant filed a motion to file out of
time. Counsel for Defendant state that they “became aware of significant
constitutional issues that need to be raised,” but do not otherwise specify the grounds
for filing a motion to file out of time. Counsel for Defendant simultaneously filed a
motion to sever, seeking severance of the Gang Participation charge from the Drug
Dealing and Aggravated Possession charges, and seeking severance from the
remaining co-defendants.

5 . The State opposes Defendant’s motion to file out of time. According
to the State, Defendant received all relevant discovery well before the motions
deadline, and has not otherwise established that there is a reason for failing to file
the motion to sever within the motions deadline. The State also challenges the merits

of Defendant’s motion to sever.

 

' The State represents that Defendant Deja Warner is scheduled to resolve her case
in the week of July 9, 2018.

2

6. Superior Court Rule of Criminal Procedure l2(c) provides that the
Court may “set a time for the making of pretrial motions or requests.”2 This Court
“has broad discretion to enforce its rules of procedure and pre-trial orders.”3 In the
context of a motion to suppress, this Court held that it will not consider untimely
motions “unless the defendant provides the court with evidence of ‘exceptional
circumstances’ to justify the late filing.”4 “Exceptional circumstances exist when
there are circumstances that warrant the Court’s consideration of the untimely
motion, and those circumstances ‘outweigh the countervailing interest in ensuring
the timely and orderly processing of the Superior Court’s criminal docket.”’5

7. Counsel for Defendant have not established that exceptional
circumstances exist to justify filing a motion to sever out of time. All of the facts
and arguments presented in Defendant’s motion to sever were known prior to the
motions deadline of May 1, 2018. Counsel for Defendant have not shown they
received late discovery since the motions deadline, or that there have since been

decisions of this or any other court having bearing on the issues in the motion to

sever. In other words, Counsel for Defendant have not provided any reason why the

 

2 Super. Ct. Crim. R. 12(c).

3 State v. Ayers, 20l4 WL 606562, at *2 (Del. Super. Jan. 24, 2014) (Citing Carney
v. State, 931 A.2d 436, 2007 WL 2254543, at *2 (Del. 2007) (Tabl€)).

4 Id.

5 Id. (Citing Ml`ller v. State, 3 A.3d 1098, 2010 WL 3328004, at *3 (Del. 2010)
(Table)).

3

motion to sever could not have been filed prior to the motions deadline of May 1,
2018.

8. Moreover, consistent with Delaware Supreme Court jurisprudence, it
is unlikely that Defendant’s motion to sever would succeed on the merits.6

9. Accordingly, Defendant’s motion to file out of time shall be denied.

NOW, THEREFORE, this 5"‘ day of July, 2018, Defendant’s Motion to

File Out of Time is hereby DENIED.

   

IT IS SO ORDERED.

 

T§e:ii onorambl§Andrea L. Rocanelli

 

6 See, e.g., Otis Phillips v. State, 154 A.3d ll30 (Del. 2017); Jeyj”rey Phillips v. State,
- 154 A.3d-ll-46 ('Del. 2017); Taylor v. State, 76 A.3d 91 (Del. 20l3).

4